Dismissed and Memorandum Opinion filed November 1, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00642-CV

                             LAM MAI, Appellant

                                        V.
                   MAIN 2601 PARTNERS, LLC, Appellee

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2021-53412

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 6, 2022. The notice of appeal
was filed September 2, 2022. To date, our records show that appellant has not paid
the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless party is excused by statute or by appellate rules from paying costs).
Tex. Gov’t Code § 51.207 (appellate fees and costs).

      On October 6, 2022, this court ordered appellant to pay the appellate filing
fee on or before October 17, 2022 or the appeal was subject to dismissal without
further notice. Appellant has not paid the appellate filing fee or otherwise
responded to the court’s order. Accordingly, we dismiss the appeal. See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer




                                         2